Per Curiam.

The respondent was admitted to practice in the Second Department on February 21, 1940. The crux of the charge of professional misconduct preferred against respondent read as follows: On August 14, 1968, upon respondent’s plea of guilty to an indictment of December 7,1964, he was convicted of making a payment to an Internal Revenue Service employee on June 17, 1963 for and because of his official acts and was fined the sum of $7,500 on one count of the indictment. The remaining counts of the indictment were dismissed and it was noted that defendant was not to be committed for nonpayment of the fine. The report of the Referee finding the charge to have been sustained is supported by the evidence and is confirmed.
The respondent co-operated with all aspects of the investigation being conducted by the office of the United States Attorney for the Southern District of New York. Considering the nature of the respondent’s offense, his otherwise unblemished record of some 30 years, the evidence of respondent’s good reputation, the substantial fine imposed, upon him, and giving due weight to the sentiment of the Referee that the respondent should receive favorable consideration, we have determined to limit the sanction to be imposed upon him to a suspension from the practice of law for a period of three months.
Stevens, P. J., Eager, Capozzoli, McGtvern and Tilzer, JJ., concur.
Respondent suspended for a period of three months effective August 10,1970.